DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Claim Interpretation
Claims 1-25 are directed towards an apparatus (i.e., apparatus for producing a shaped body). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-15, 17-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER (DE 102016110593; of record, see EPO Machine Translation for citations) in view of SCHILLING et al. (US 2017/0072468). 
As to claim 1: WAGNER discloses the claimed apparatus ([0007], [0008], [0026], FIG. 1 – device 11) for producing a shaped body ([0026], FIG. 1 – three-dimensional object 12) by building it up in layers from powdered material ([0026], [0036]) in a process chamber ([0026], FIG. 1 – process chamber 16 and housing 14), said apparatus comprising: a process control device ([0026], [0032] FIG. 1 – controller 23); a carrier positioned within the process chamber and on which a quantity of material powder is deposited during a layer build-up process ([0026], FIG. 1 – construction platform 17); an irradiation device controlled by the process control device ([0026], [0027], [0032], FIG. 1 – radiation source 29 and controller 23) to irradiate with radiation a material powder layer being prepared on the carrier in a cross-sectional region of a shaped body associated with the material powder layer ([0028], [0037]), which causes the material powder in the cross-sectional region to be fused or sintered by heating ([0028], [0037]); a levelling and smoothing device ([0011], [0026], [0027], [0030], [0031], FIG. 1 – application device 35) positioned within the process chamber and controlled by the process control device ([0026], [0032], FIG. 1 – application device 35, process chamber 16) to prepare the material powder layer to be irradiated on the carrier ([0011], [0030]), wherein the levelling and smoothing device comprises at least one smoothing slide ([0015], [0031], FIG. 1 – leveling device 47) movable in motor-driven fashion for homogenising and levelling the quantity of the material powder on the carrier to form the material powder layer ([0026], [0027], [0031], [0034], FIGs. 4-5), and an extraction device ([0013], [0031], [0034], FIG. 1 – protective gas flow device 44), which has a suction nozzle apparatus controlled by the process control device ([0031], [0032], [0034], FIG. 1 – flow channel 43, nozzle 45) to extract process smoke from the process chamber ([0013], [0035]), wherein at least one suction nozzle ([0031], [0032], [0034], FIG. 1 – flow channel 43, nozzle 45) of the suction nozzle apparatus is movable in the process chamber by a drive device ([0026], [0027], [0031], [0032], [0034], [0037], [0038]), wherein the suction nozzle is operable in a suction mode during movement while the irradiation device is irradiating, at a current location of irradiation on the material powder layer, the material powder layer on the carrier ([0006], [0034], [0035], [0037]), wherein the smoothing slide is movable relative to the current location of irradiation on the material powder layer ([0031], [0032], [0034], [0035]), and wherein at least one suction nozzle is coupled to the smoothing slide for joint movement, such that the smoothing slide is also moveable by the drive device ([0031], [0032], [0034], [0035], FIG. 1, FIGs. 4-5). 
WAGNER fails to explicitly disclose the claimed wherein the process control device is configured to control movement of the suction nozzle such that a distance between the suction nozzle during extraction of process smoke and the current location of irradiation of the material powder layer does not exceed a specified maximum value. 
However, SCHILLING teaches a device and method for producing a three-dimensional object through layer-wise solidifying of build-up material at positions corresponding to a cross-section of the object to be produced in a respective layer through the application of energy ([0001]). SCHILLING further teaches the device including a gas suction nozzle for extracting gas from the device by suction, and control unit included in the device which is designed to control or regulate a movement and/or orientation of the gas suction nozzle (Abstract, [0001]).
Moreover, SCHILLING teaches the gas suction nozzle being moved in such a way that it is always near a current solidifying position, the position in the working plane at which the laser beam is currently in contact with the powder heating and thus solidifying it (i.e., the position at which contaminants such as splashes, fumes, thick smoke, vapors and/or gases currently occur); thus, the movement and/or orientation of the gas suction nozzle is controlled as a function of the current solidifying position in such a that a predetermined distance between the solidifying position and the gas suction nozzle is not exceeded ([0020], [0042], [0059], [0062]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the movement and/or orientation of the gas suction nozzle being controlled as a function of the current solidifying position in such a that a predetermined distance between the solidifying position and the gas suction nozzle is not exceeded taught by SCHILLING into WAGNER. SCHILLING recognizes doing so to be advantageous as it allows for larger and heavier particles, which would otherwise settle on the powder layer while being transported through the processing chamber, can be effectively extracted with a smaller through-flow and/or speed of the gas flow, resulting in disturbance of the surface of the applied powder layer being avoided ([0020], [0042], [0043]).
As to claim 2: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed the at least one suction nozzle and the smoothing slide are coupled via a common frame, the drive device driving the common frame ([0032], [0034], FIG. 3 – common base plate 51). 
As to claim 4: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the process control device in a process control mode is configured to coordinate a mode of operation of the irradiation device and of the extraction device with one another, in such a way that the distance between the suction nozzle during extraction of process smoke and the current location of irradiation of the material powder does not exceed the specified maximum value (see the rejection of claim 1).
As to claim 5: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the process control device is configured to control the movement of the suction nozzle in such a way that the specified maximum value of the distance between the suction nozzle during extraction of process smoke and the current location of the irradiation of the material powder layer does not exceed a value between 3 cm and 15 cm (see the rejection of claim 1; SCHILLING – [0020], [0062]).
As to claim 6: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the irradiation device comprises a laser for generating a laser beam as the radiation and a beam deflection device, the process control device being configured to control the beam deflection device and the movement of an assembly comprising the levelling and smoothing device and the suction nozzle apparatus such that the laser beam and the assembly do not overlap with one another ([0028], [0032], [0030], FIG. 1).
As to claim 7: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed at least one suction nozzle is connected to an external suction source of the extraction device via a movable flexible line and/or telescopic line, wherein the external suction source is external to the process chamber (SCHILLING – [0037], [0039], FIG. 1).
As to claim 8: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed at least one suction nozzle has a wide nozzle shape (with a width corresponding at least approximately to a width of the carrier ([0016], [0034], [0035]).
As to claim 9: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed suction nozzle is arranged such that it follows the smoothing slide as it moves over the carrier and level the quantity of material powder over the material powder layer after the material powder layer is irradiated ([0037], FIG. 1, FIGs. 4-5).
As to claim 10: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the suction nozzle is operable in the suction mode when the smoothing slide is at a standstill ([0037], FIGs. 4-5).
As to claim 11: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the smoothing slide is operable when moving in a first horizontal direction across the carrier and also when moving in a second direction across the carrier opposite the first horizontal direction to level the quantity of material powder, and wherein the suction nozzle apparatus is also designed such that it is operable in the suction mode independently of a direction of movement of the smoothing slide ([0014], [0037], [0038], FIGs. 4-5).
As to claim 12: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein a plurality of smoothing slide elements are arranged on the smoothing slide and wherein the smoothing slide elements comprise, in succession in a direction of movement of the smoothing slide during levelling operation, at least one brush element, at least one blade element, and at least one scraping element with a flat horizontal lower scraping surface ([0006], [0015], [0031], FIG. 1, FIGs. 4-5).
As to claim 13: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the smoothing slide elements are arranged on the smoothing slide in a symmetrical arrangement, and wherein the symmetrical arrangement comprises a first brush element, a first blade element and a first scraping element arranged in succession on a first side of the smoothing slide extending away from a center of the smoothing slide and a second brush element, a second blade element and a second scraping element arranged in succession on a second side of the smoothing slide away from the center of the smoothing slide; wherein each of the first scraping element and the second scraping element has a respective flat horizontal lower scraping surface; and wherein the suction nozzle apparatus comprises a first suction nozzle proximate to the first side of the smoothing slide and a second suction nozzle proximate to the second side of the smoothing slide ([0006], [0015], [0031], FIG. 1, FIGs. 4-5).
As to claim 14: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein a powder dispensing device is coupled to the smoothing slide and to the at least one suction nozzle for joint movement, such that the smoothing slide, the suction nozzle, and the powder dispensing device are moveable by the drive device ([0030], [0036], [0031], [0032], FIG. 1, FIGs. 4-5).
As to claim 15: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the powder dispensing device is coupled to the at least one suction nozzle and the smoothing slide via the common frame ([0030], [0036], [0031], [0032], FIG. 1, FIG. 3).
As to claim 17: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed symmetrical arrangement is symmetrical in relation to the powder dispensing device (FIG. 1, FIGs. 4-5).
As to claim 18: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed device for generating an inert gas atmosphere in the process chamber (SCHILLING – [0039]). 
As to claim 19: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed collection plate for melt splashes, wherein the collection plate is coupled to the movable suction nozzle and protrudes outwards below the suction nozzle (SCHILLING – [0039], [0042], FIG. 7). 
As to claim 21: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein an image sensor device is arranged on an assembly of the suction nozzle apparatus and is movable therewith, the image sensor device being operable to capture images of a particular remelting region ([0008], [0010], [0012], [0017], [0018], [0030], [0037]).
As to claim 22: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein a radiation heating device is arranged on an assembly of the suction nozzle apparatus and is movable therewith, the radiation heating device being operable to heat the material powder layer at a particular remelting temperature ([0012], [0018], [0030], [0037]). 
As to claim 23: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed inert gas injection apparatus having at least one inert gas injection nozzle, wherein the inert gas injection apparatus is movable in the process chamber (SCHILLING – [0037], [0039], [0040]).
As to claim 24: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the inert gas injection apparatus is coupled to the suction nozzle apparatus for joint movement (SCHILLING – [0037], [0039], [0041], [0043]). 
As to claim 25: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, further read on the claimed wherein the at least one inert gas injection nozzle is oriented towards the at least one suction nozzle of the suction nozzle apparatus (SCHILLING – [0037], [0039], [0041], [0043], FIG. 1).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER (DE 102016110593; of record, see EPO Machine Translation for citations) in view of SCHILLING et al. (US 2017/0072468) and further in view of ECHIGO et al. (US 2017/0297110; of record). WAGNER and SCHILLING teach the subject matter of claim 1 and claim 15 above under 35 USC 103.  
As to claim 3: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, fail to explicitly disclose the claimed smoothing slide is displaceable vertically relative to the common frame by a displacement device. 
However, ECHIGO teaches a three-dimensional object building apparatus comprising a powder delivering unit that delivers a powder on an object building area, a powder flattening device that flattens the powder delivered from the powder delivering unit to form a powder layer, a light beam radiating unit to sinter or melt the powder for building an object and a transferring mechanism that moves the components integrally with one another ([0007], [0043]). ECHIGO further teaches the powder delivering unit and the powder flattening device moving integrally in the X-direction, Y-direction and Z-direction (i.e., displaceable vertically) ([0043], [0046], [0047], [0059], FIG. 1, FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the powder delivering unit, powder flattening device and light beam radiating unit being movable in a vertical direction taught by ECHIGO into WAGNER modified thus far. ECHIGO acknowledges doing so to be advantageous as moving these components integrally with one another in the X-direction, Y-direction and Z-direction allows for the cycle time of object building to be shortened ([0061]), the apparatus is configured compactly as only one drive source is required ([0062]), and the dimensional precision is improved ([0064]).
As to claim 16: WAGNER, SCHILLING and ECHIGO remain as applied above. WAGNER, modified by SCHILLING and ECHIGO, further read on the claimed powder dispensing device together with the smoothing slide is displaceable vertically relative to the common frame by a displacement device (see the rejection of claim 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WAGNER (DE 102016110593; of record, see EPO Machine Translation for citations) in view of SCHILLING et al. (US 2017/0072468) and further in view of MCMURTRY et al. (US 2016/0136730; of record). WAGNER and SCHILLING teach the subject matter of claim 1 above under 35 USC 103.  
As to claim 20: WAGNER and SCHILLING remain as applied above. WAGNER, modified by SCHILLING, fail to disclose the claimed wherein the irradiation device comprises a plurality of irradiation subsystems, wherein the plurality of irradiation subsystems are simultaneously controllable by the process control device to remelt powder selectively at different points of the material powder layer while the material powder layer is being irradiated.
However, MCMURTRY teaches an additive manufacturing apparatus ([0001]); where during the melting or sintering process, debris (e.g., condensate, unsolidified particles of powder, etc.) are produced within the build chamber, and introducing gas flow through the build chamber in an attempt to remove debris from the chamber in the gas flow ([0003]). MCMURTRY further teaches the apparatus including an optical unit, and a gas flow device for generating a gas flow across the working area, such that the optical unit and gas flow device are moveable as a single unit ([0018]); and the optical unit also being connected to a wiper for spreading material across the working area, such that the optical unit and the wiper are moveable as a single unit ([0019]). Moreover, MCMURTRY teaches the optical unit for controlling transmission of the high energy beams onto material in the working area comprising a plurality of independently controllable optical elements, each optical element for controlling transmission of at least one of the high energy beams onto the material in the working area, the optical unit moveable in the build chamber ([0006], [0007], [0008]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the optical unit comprising a plurality of independently controllable optical elements taught by MCMURTRY into WAGNER modified by SCHILLING. MCMURTRY recognizes doing so to be beneficial as it allows at least one laser beam to be steered onto the material in the working area in a different direction to that/those in which the optical unit is arranged to move ([0006]) and it enables the movement of a spot of the at least one laser beam of the optical elements across the working surface to be done faster than the spot can be moved across the working surface by moving the optical unit ([0010]). 

Response to Arguments
Applicant’s arguments, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new reference found in an updated search necessitated by the amendments made to the claims. See SCHILLING et al. (US 2017/0072468) as applied in the rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743